ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
BAE Systems Land & Armaments L.P.               ) ASBCA No. 62807
                                                )
Under Contract No. W56HZV-15-C-A001             )

APPEARANCES FOR THE APPELLANT:                     Jamie F. Tabb, Esq.
                                                   Daniel P. Graham, Esq.
                                                   Allison Schoettler Harmes, Esq.
                                                    Vinson & Elkins LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   Robert B. Neill, Esq.
                                                   CPT Timothy M. Mclister, JA
                                                    Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: January 19, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62807, Appeal of BAE Systems
Land & Armaments L.P., rendered in conformance with the Board’s Charter.

       Dated: January 19, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals